Case 20-30805-KRH          Doc 176     Filed 02/27/20 Entered 02/27/20 15:37:27           Desc Main
                                      Document     Page 1 of 2

                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

In re:                                            )
                                                  )
Pier 1 Imports, Inc., et al.,                     )            Case No. 20-30805-KRH
Debtor(s)                                         )            Chapter 11
                                                               (Jointly Administered)


               APPOINTMENT OF UNSECURED CREDITORS COMMITTEE

        Pursuant to 11 U.S.C. §1102, the following creditors are hereby appointed by the United
States Trustee to serve on the Official Committee of Unsecured Creditors of Pier 1 Imports, Inc.,
et al.:


 Bhati & Company                                       Synergy Home Furnishings LLC
 E524 526 ST 10 MIA BASNI                              576 East Walnut Street
 Phase II                                              Ripley, MS 38663
 Jodhpur, RJ 342005
 India

 United Parcel Services, Inc.                          Brixmor Operating Partnership LP
 55 Glenlake Parkway, NE                               450 Lexington Avenue, 13th Floor
 Atlanta, GA 30328                                     New York, NY 10017-3904
 Brookfield Property REIT, Inc.
 350 N. Orleans St., Suite 300
 Chicago, IL 60654



                                                               John P. Fitzgerald, III
                                                               Acting United States Trustee
                                                               Region 4


Date: February 27, 2020                                        By: /s/ Kenneth N. Whitehurst, III
                                                                   Kenneth N. Whitehurst, III
                                                                   Assistant United States Trustee


Kenneth N. Whitehurst, III, AUST (Va. Bar No. 48919)
Shannon F. Pecoraro, Trial Attorney (VBN 46864)
Office of the United States Trustee
701 East Broad St., Suite 4304
Richmond, VA 23219
Phone (804) 771-2310
Fax: (804) 771-2330
Case 20-30805-KRH        Doc 176    Filed 02/27/20 Entered 02/27/20 15:37:27             Desc Main
                                   Document     Page 2 of 2


                                 CERTIFICATE OF SERVICE


        I hereby certify that on February 27, 2020, I caused to be electronically mailed a true and
correct copy of the foregoing to the Committee members as listed above. The Court has
electronically mailed the document to all other necessary parties via the CM/ECF system.



                                                       /s/ Kenneth N. Whitehurst, III
